Citation Nr: 1032370	
Decision Date: 08/27/10    Archive Date: 09/01/10

DOCKET NO.  03-23 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disorder, to include as a result of an undiagnosed illness. 


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1995 to July 
1999, including service in the Southwest Asia theater.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  

In May 2008, the Veteran testified at a hearing conducted before 
the undersigned Acting Veterans Law Judge.  A transcript of the 
hearing has been associated with the claims file.  

In July 2008, the Board remanded the Veteran's appeal for further 
development.  Following completion of the requested actions as 
well as a continued denial of the Veteran's claim, his appeal was 
returned to the Board for further appellate review.  

In June 2009 the Board denied the Veteran's claim.  The Veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  In February 2010, the Court 
vacated the Board's denial of the Veteran's claim and remanded 
the matter pursuant to the Joint Motion For Remand dated earlier 
that month.  

For the reasons set forth below, this appeal is being REMANDED to 
the RO.  VA will notify the Veteran if further action is 
required.


REMAND

The Veteran claims entitlement to service connection for a 
gastrointestinal disorder, to include as a result of an 
undiagnosed illness.  The Board finds that this claim must be 
remanded in order to obtain a new VA examination, as discussed in 
further detail below. 

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a 
duty to assist claimants in developing a claim for VA benefits.  
The duty to assist includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  When VA undertakes to provide 
a VA examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  

Here, the Board notes that the Veteran served in the Southwest 
Asia theater during the Persian Gulf War.  Service connection may 
be established for a Persian Gulf veteran who exhibits objective 
indications of a qualifying chronic disability that became 
manifest during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf War, 
or to a degree of 10 percent or more not later than December 31, 
2011.  38 U.S.C.A. § 1117(a)(1) (West 2002); 38 C.F.R. § 
3.317(a)(1) (2009).

A "Persian Gulf veteran" is one who served in the Southwest Asia 
theater of operations during the Persian Gulf War.  See 38 C.F.R. 
§ 3.317.  A "qualifying chronic disability" includes: (A) an 
undiagnosed illness; (B) the following medically unexplained 
chronic multi symptom illnesses: chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome, as well as any other 
illness that the Secretary of VA determines is a medically 
unexplained chronic multi- symptom illness; and (C) any diagnosed 
illness that the Secretary determines, in regulations, warrants a 
presumption of service connection.  3 8 U.S.C.A. § 1117(a)(2); 38 
C.F.R. § 3.317(a)(2)(i).  

The signs and symptoms which may be manifestations of undiagnosed 
illness or a chronic multi-symptom illness include 
gastrointestinal signs or symptoms.  38 U.S.C.A. §§ 1117, 1118 
(West 2002); 38 C.F.R. § 3.317.

In the current appeal, the Veteran states that he has experienced 
daily vomiting and diarrhea, blood in his stools, and heartburn 
during service and ever since his separation from service.  A 
December 1998 service treatment record reflects that the Veteran 
reported vomiting, diarrhea, stomach pain, and blood in his 
stools.  He was diagnosed with gastroenteritis which was most 
likely bacterial in nature.  A January 1999 service treatment 
record reflects that the Veteran's diarrhea had resolved after a 
seven-day course of Ciprofloxacin.  The Veteran's January 1999 
separation examination is negative for clinical findings of a 
gastrointestinal disorder.  

According to post-service medical records, and in particular a 
private treatment record dated in December 1999 approximately 
four months after the Veteran's separation from service in late 
July 1999 reflects that the Veteran reported bright red blood 
with his bowel movements, diarrhea, and having up to 10 bowel 
movements per day.  The Veteran also reported "reflux-like" 
symptoms and occasional vomiting.  A July 2001 private treatment 
record reflects that the Veteran reported vomiting three to five 
times a day every day for the past three years. 

The Veteran has been diagnosed with internal hemorrhoids (August 
2001 private treatment record), inflammatory bowel disease vs. 
irritable bowel syndrome vs. infectious etiology (August 2001 
private treatment record), acid reflux (July 2004 private 
treatment record), chronic heartburn (August 2004 private 
treatment record), non-specific colitis (August and September 
2004 private treatment records); erosive esophogatis and 
gastritis (September 2004 and March 2005 private treatment 
records); gastrointestinal reflux disease (GERD) (December 2004 
private treatment record), breakthrough reflux and steatorrhea 
(February 2005 private treatment record), and hemorrhoids, colon 
polyps, GERD and steatorrhea (May 2006 private treatment record). 

The Board acknowledges that multiple gastrointestinal diagnoses 
have been made by treating and examining medical professionals.  
Importantly, however, the Veteran is competent to describe his 
gastrointestinal symptomatology.  See Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed.Cir.2007); Espiritu v. Derwinski, 2 Vet. 
App. at 494-495; Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Miller v. Derwinski, 2 Vet. App. 578, 580 (1992); and Moray v. 
Brown, 5 Vet. App. 211 (1993).  Accordingly, and in light of this 
competent evidence, the Board finds that a new VA examination is 
warranted to determine the likelihood that the Veteran's 
gastrointestinal complaints, to include diarrhea, vomiting, 
bloody stools, and heartburn, were incurred in active service 
and/or are attributable to an undiagnosed illness.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should schedule the Veteran for an 
appropriate VA examination to assess the 
nature and etiology of his gastrointestinal 
problems, to include diarrhea, vomiting, 
bloody stools, and heartburn.  The entire 
claims file and a copy of this REMAND must be 
made available to the examiner prior to the 
examination.  The examiner must note in the 
examination report that the evidence in the 
claims file has been reviewed.  

After reviewing the file and examining the 
Veteran, the examiner should render an 
opinion as to whether one or more of the 
Veteran's gastrointestinal problems are 
attributable to a known clinical diagnosis or 
to a disease entity that cannot be clinically 
diagnosed.  In this regard, the examiner 
should take into account, among other 
evidence of record, an October 2008 letter 
from the Veteran's private physician 
reflecting that a gastroenterologist was 
unable to ascertain the cause of the 
Veteran's diarrhea.  If the examiner cannot 
identify a known disease or disability which 
causes the Veteran's symptoms, the examiner 
should so state.  

For any diagnosed gastrointestinal disorder, 
the examiner should render an opinion as to 
whether it is at least as likely as not 
(i.e., to at least a 50:50 degree of 
probability) that such diagnosed disability 
is a result of active military service-
including the anthrax vaccinations that the 
Veteran received during such duty, or whether 
such a relationship is unlikely (i.e., less 
than a 50:50 degree of probability).  

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  

The examiner must provide a complete 
rationale for any opinion provided.  The AOJ 
should ensure that an adequate rationale has 
been provided and that the examination is 
otherwise adequate before returning this case 
to the Board. 

If the examiner is not able to provide an 
opinion without resorting to speculation, the 
examiner must state the reasons why such an 
opinion cannot be rendered.  In this regard, 
the examiner should state whether a 
definitive opinion cannot be provided because 
required information is missing or because 
current medical knowledge yields multiple 
possible etiologies with none more likely 
than not the cause of the claimed disability.  
The examiner should be as specific as 
possible. 

2.  After the above development is completed, 
and any other development that may be 
warranted based on action taken pursuant to 
the above paragraph, the AOJ should 
readjudicate the claim on appeal.  If the 
benefit sought is not granted, the Veteran 
and his attorney should be furnished a 
supplemental statement of the case (SSOC) and 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  38 C.F.R. § 3.655 (2009).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).  


